                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Rachan Damidi Reddy,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )             3:18-cv-00172-FDW-DSC
                                      )
                 vs.                  )
                                      )
          Rashid A. Buttar,           )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 5, 2020 Order.

                                               May 5, 2020




     Case 3:18-cv-00172-FDW-DSC Document 79 Filed 05/05/20 Page 1 of 1
